COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-281-CV
 
 
IN RE PATTERSON MEDICAL DIAGNOSIS,                                RELATORS
ROGERS CHIROPRACTIC CLINIC, GISSELL MEZA, 
SUSANNA LOPEZ, CLIFF ROGERS, D.C., AND 
RICK SMITH, D.C.                                                                                
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and emergency motion for stay and is of the
opinion that relief should be denied. 
Accordingly, relators=
petition for writ of mandamus and emergency motion for stay are denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL A:   HOLMAN, J.; CAYCE,
C.J.; and WALKER, J.
 




DELIVERED: 
August 17, 2006




    [1]See
Tex. R. App. P. 47.4.